OPINION — AG — THE ANNUAL MOTOR VEHICLE LICENSE FEE IMPOSED BY 47 O.S. 1961 22.5 [47-22.5] AS TO AUTOMOBILES, AND BY 47 O.S. 1961 22.5 [47-22.5](D) AS TO HOUSE TRIALERS DO CONSTITUTE "STATE AND LOCAL PERSONAL PROPERTY TAXES, AS THAT TERM IS USED IN SECTION 207 OF THE REVENUE ACT OF 1964. SUCH FEES, AS TO AUTOMOBILES (MOTOR VEHICLES) AND HOUSE TRAILERS UNDER OKLAHOMA LAW CONSTITUTE TAXES IMPOSED BY THE STATE ANNUALLY, IN RESPECT TO PERSONAL PROPERTY, SUBSTANTIALLY ACCORDING TO THE VALUE THEREOF. AS TO OTHER MOTOR VEHICLES DISCUSSED HEREINABOVE, INCLUDING MOTORCYCLES, BUSES, TAXICABS AND COMMERCIAL TRUCKS, TRIALERS AND SEMI TRAILERS, SUCH FEES ARE TAXES IMPOSED ANNUALLY IN RESPECT TO PERSONAL PROPERTY, BUT NOT SUBSTANTIALLY IN PROPORTION TO VALUE OF THE PROPERTY. WHETHER SUCH FEES AS TO THE LATTER TYPES OF VEHICLES WOULD BE DEDUCTIBLE FOR FEDERAL INCOME PURPOSES UNDER OTHER PROVISIONS OF THE INTERNAL REVENUE CODE, AS FOR EXAMPLE, BUSINESS EXPENSES, IS NOT CONSIDERED HEREIN. CITE: 47 O.S. 1961 22.2 [47-22.2], 47 O.S. 1961 22.10 [47-22.10], 47 O.S. 1963 Supp., 22.5 [47-22.5](K)(7), 68 O.S. 1961 1161-1165 [68-1161] — [68-1165], ARTICLE X, SECTION 9, ARTICLE X, SECTION 12, 68 O.S. 1961 821 [68-821], 47 O.S. 1961 5 [47-5], ARTICLE X, SECTION 22 (CHARLES NESBITT)